Appeal from order directing the board of elections to permit petitioner to designate the party of his selection on the enrollment books as an enrolled voter of Richmond county dismissed, without costs. The issue raised by this appeal has become academic by lapse of time. It is not one that reasonably can be expected to arise frequently and is not of such general interest and importance as to call for a departure from the practice not to decide abstract questions. Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ.